OPINION — AG — ** LABEL — TEXTBOOKS ** QUESTION: " YOU WILL FIND ATTACHED HERETO A FORM OF LABEL WHICH IT IS PROPOSED THAT THE PUBLISHERS PERMANENTLY AFFIX IN SCHOOL TEXTBOOKS SOLD TO THE STATE OF OKLAHOMA IN ACCORDANCE WITH CONTRACTS WITH THE STATE. YOU WILL NOTE THAT THIS LABEL WILL SHOW THAT THE BOOK IS THE PROPERTY OF THE STATE. WE HAVE UNDER CONSIDERATION A PLAN WHEREBY THE LABEL, IN THIS PARTICULAR, WOULD BE COMPLETED AT THE SCHOOL DISTRICT LEVEL, AND PRIOR TO THE ISSUANCE TO PUPILS SO AS TO SHOW THAT THE BOOK IS THE PROPERTY OF THE `STATE OF OKLAHOMA'. THIS WOULD BE DONE BY WRITING OR STAMPING `OF OKLAHOMA' AT THE END OF THE SENTENCE. WILL THIS SATISFY THE LEGAL REQUIREMENTS ? " — AFFIRMATIVE CITE: 70 O.S. 16-20 [70-16-20] (J. H. JOHNSON)